 OPERATING ENGINEERS LOCAL 12 (SEQUOIA CONSTRUCTION)InternationalUnion of Operating Engineers, Local12,AFL-CIOandSequoia Construction, Inc.Case 28-CP-228May 24, 1990DECISION AND ORDERBy CHAIRMAN STEPHENS AND MEMBERSDEVANEY AND OVIATTOn May 31, 1989, Administrative Law JudgeGerald A. Wachnov issued the attached decision.The General Counsel and the Charging Party filedexceptions and supporting briefs. The Respondentfiled an answering brief.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings, andconclusions and to adopt the recommended Order.The complaint alleged that the Respondent's De-cember 6 and 7, 1988 picketing at the ImperialPalace and Vegas World jobsites violated Section8(b)(7)(C). The theory of the General Counsel wasthat, underJohn Deklewa & Sons,282 NLRB 1375(1987), the 8(f) picketing involved here was unlaw-ful from its inception. The judge rejected the Gen-eral Counsel's theory and found that the 2 days ofpicketing did not exceed a "reasonable period oftime" within the meaning of Section 8(b)(7)(C). Weagree with the judge's dismissal of the complaintfor the following reasons. InLaborers Local 1184(NVE Constructors),296 NLRB 1325 (1989), whichissued subsequent to the judge's decision, the Boardheld that a minority union's recognitional and orga-nizational picketing of a construction industry em-ployer that has a current work force is not barredby Section 8(b)(7)(C) if the picketing is within thetime limitations set forth in that section. See alsoLaborers Local 98 (Fisher Construction),296 NLRB1332 (1989).1iThe Charging Party excepts, asserting, inter alia, that the picketingwas designed to coerce Sequoia into complying with its subcontractingagreement. The Charging Party maintains that the subcontracting agree-ment violatesSec. 8(e) and the picketing in December 1988 to enforce itisan independent violationWe find this exception to be without meritThe General Counsel, not the Charging Party, determines the theory ofthe case See, e.g,Castaways Hotel & Casino,284 NLRB 612, 614 at In 5(1987). The Charging Party's analysis of the picketing, advanced for thefirst time at this stage of the proceeding, substantially differs from thetheory of the case relied on by the General Counsel and litigated by the657ORDERThe recommended Order of the administrativelaw judge is adopted and the complaint is dis-missed.partiesFurther, due to the divergence in proof under the two theoriesand the failure to plead or litigate the Charging Party's theory, we con-clude that it was not fully and fairly litigated.Cornele A. Overstreet,for the General Counsel.David KoppelmanandAnthony R. Segall,of Los Angeles,California, for the Respondent.Norman H. Kirshman (Kirshman & Harris),for theCharging Party.DECISIONSTATEMENT OF THE CASEGERALD A. WACKNOV, Administrative Law Judge.Pursuant to notice, a hearing with respect to this matterwas held before me in Las Vegas, Nevada, on February7, 1989. The initial charge was filed on December 7,1988, by Sequoia Construction, Inc. (Sequoia). Thereaf-ter,on December 23, 1988, the Regional Director forRegion 28 of the National Labor Relations Board (theBoard) issued a complaint and notice of hearing alleginga violation by International Union of Operating Engi-neers,Local 12, AFL-CIO (Respondent) of Section8(b)(7)(C) of the National Labor Relations Act (Act).The parties were afforded a full opportunity to beheard, to call, examine, and cross-examine witnesses, andto introduce relevant evidence. 'Since the close of thehearing, briefs have been received from the GeneralCounsel, counsel for Respondent, and counsel for theCharging Party.On the entire record, and based upon my observationof the witnesses and consideration of the briefs submit-ted, I make the followingFINDINGS OF FACT1.JURISDICTIONSequoia Construction, Inc. is a Nevada corporationwith its principal offices and place of business in ClarkCounty, Nevada, where it has been engaged in the build-ing and construction industry as a concrete contractor.In the course and conduct of its Nevada business oper-ations Sequoia has an annual gross volume of business inexcess of$500,000 and annually purchases goods and ma-terials valued at in excess of $50,000 directly from suppli-ers located outside the State of Nevada. It is admitted,and I find,that Sequoia is now, and has been at all timesmaterialherein,an employer engaged in commercewithin the meaning of Section 2(2), (6), and(7) of theAct.298 NLRB No. 89 658DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDII.THE LABOR ORGANIZATION INVOLVEDIt is admitted that the Respondent is, and has been atall times material herein, a labor organization within themeaning of Section 2(5) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA. The IssuesThe principleissues inthis proceeding are whether theRespondent has violated Section 8(b)(7)(C) of the Act byengagingin picketing of the Charging Party for less than30 days in order to force or require it to enter into a col-lective-bargainingagreementpermitted by Section 8(f) ofthe Act, and to recognize and bargain with the Respond-ent as the representative of certain of the ChargingParty's employees, and to force or require employees ofthe Charging Party to accept or select the Respondent astheir collective-bargainingrepresentative.B. The FactsAt all times material herein the employees of Sequoiahave been represented by four different labor organiza-tions, the Laborers, Millwrights, Carpenters, and CementFinishers. Sequoia has never been signatory to a collec-tive-bargaining agreement with the Respondent. Howev-er, in August 1987 the Respondent picketed Sequoia forthe purpose of causing it to enter into a collective-bar-gaining agreement which provided for the employmentof Respondent's members to operate certain cranes andother equipment. Sequoia refused to enter into an agree-ment with the Respondent, but in order to resolve thematter it did agree to subcontract the work in questionto an employer who had a contract with the Respondent.At some point thereafter, according to the Respondent,Sequoia failed to adhere to this agreement.InOctober 1988,RichardDielman, president ofDielco Crane Service, Inc., contacted Mickey Adams,district representative for District 6 of the Respondent,regarding certain matters involving their bargaining rela-tionship.During the course of the meeting they dis-cussed future jobs in the Las Vegas area. Dielman wasinterested in obtainingwork for his company whichleases tower cranes and other equipment to constructioncontractors, and also performs tower crane work as asubcontractor.The then current agreement betweenDielco and the Respondent required that two employees,an operator and an oiler, be utilized on each towercrane.However, Adams provided Dielman with newcontract language which permitted only one employeeon the tower crane provided that members of the Re-spondent be utilized to operate other equipment on thejob such as forklifts and loaders, regardless of whetherthe equipment is utilized by the subcontractor (Dielco)or the contractor. Thus, this new language would enableDielco to bid jobs more cheaply provided the contractoragree touse membersof the Respondent as operators ofloaders and forklifts.Dielman and Adams discussed the constructionprojects then in progress, including the Imperial Palaceproject where Sequoia was the concrete subcontractor,and Adams asked Dielman to pass along the new lan-guage to Chris Julian, president of Sequoia. Dielman saidthat he did not believe that Julian would sign an agree-ment with the Respondent, but that possibly the new lan-guage would be an incentive for Sequoia to subcontractthe tower crane work to Dielco rather than to performthework itselfsinceDielco's crane operator would bebetter qualified and could perform the work more effi-ciently.Adams said, according to Dielman, "that if Se-quoia Construction didn't come around, he would throwa picket line up."Dielman met with Julian shortly thereafter and provid-ed him with the newlanguage.Dielman apparently at-tempted to convince Julian that it would be advanta-geous for him to subcontract the tower crane work toDielco even though Sequoia would have to use membersof the Respondent on the forklift and loaders. Julian wasnot interested in this arrangement.Thereafter, Dielman phoned Adams regarding anothermatter and during the course of the conversation Adamsasked how Dielman's meeting went with Julian.DielmantoldAdams that it did not look like Julian wanted toenterinto anagreement with the Respondent.Adams' testimony differs markedly with that of Diel-man. Adams testified that he did not request Dielman togive thenew languageto Julian. Rather, Dielman askedAdams for the newlanguage sothat he could bid Se-quoia'swork. Further, according to Adams, he did notthreaten to picket Sequoia.Julian testified thatDielman presented him with asheet of paper containing the newlanguage andsaid thatthe Respondent was willing to enter into thisagreementwith Sequoia. Juliansaidthat he would not sign such acontract.According to Julian, Dielman was not biddingthe tower crane work at that time.The general contractor for the Imperial Palace con-struction project is Ralph Englestadt Construction. Eng-lestadt subcontracted the work of forming, placing, andfinishing all the concrete work, and also operating thetower crane, which was leased from Dielco by Engles-tadt and was erected on location by Dielco's employees.At 5 a.m. on December 6, 1988, Dielman, who had acrew working on the dismantling of the tower crane anderecting it at a different location on the project, toldJulian that he had spoken to Adams the night before andthat Julian could expect a picket on the project. Thepicketing commenced later thatmorning.Pickets also ap-peared the following day at another jobsite, VegasWorld Hotel and Casino, where Sequoia was also work-ing. The picketing at both locations ended on December7,1988.The picket signs contained the following lan-guage: OPERATING ENGINEERS LOCAL 12 (SEQUOIA CONSTRUCTION)SEQUOIACONSTR INC.UNFAIRTOOPERATING ENGINEERSLOCAL # 12NOT PAYING PREVAILINGWAGES FOR AREASTANDARDSSANCTIONED BY THESOUTHERN NEVADA BUILDING ANDCONSTRUCTION TRADES COUNCILJohn Clatterbuck, one-half owner of Sequoia, is fieldsuperintendent over all of Sequoia's projects. Clatterbuckapproached two of Respondent's business agents, JerryClaborn and Jim Rusk, who were picketing in front ofthe Imperial Palace project on the morning of December6,1988.He was accompanied by a security guard,Charles Post, who was employed by the Imperial Palace.Clatterbuck testified that as he was in the process oftaking a photograph of the picketsign,Claborn askedhim if he wasn't getting tired of this. Clatterbuck repliedthat Sequoia was fair and did not have a problem withthe picketing. Claborn replied that "[W]e have a goodpackage for you this time." Clatterbuck did not reply.He took pictures of the sign and walked away.Security Officer Post corroborated Clatterbuck's testi-mony.According to Post, Claborn said, "[T]houghtyou're all through with this, didn't you." Clatterbucksaid yes, and Claborn said, "[W]ell, we got a better pack-age for you this time, Mr. Clatterbuck." Post made notesof this conversation immediately thereafter.Business,Agent Claborn testified that when he ob-served Clatterbuck approaching, he told Business AgentRusk not to say one word to Clatterbuck. Clatterbucksaid he had been instructed to take pictures of the picket-ing and Claborn asked how Clatterbuck wanted them topose.Claborn testified that they had been through thesame procedure with Clatterbuck and others on manyprevious occasions. Clatterbuck asked what the picketsign meant, and Claborn told him to "just read the sign,"and that if he did not like that sign he would not like thenext one.' Claborn denied that he indicated to Clatter-buck that the Respondent had a better package for Se-quoia.BusinessAgent Rusk testified that he was notclose enough to hear the entire conversation; however,he did hear Claborn tell Clatterbuck to read thesign.Hehad been advised by Claborn not to say anything as Clat-terbuck approached.The record evidence shows that although the Re-spondent did not specifically investigate Sequoia's wagestructure in order to determine the wages and benefitsbeing paid to the employees who were performing thework in question, it was clear that the wage rates in Se-quoia's various agreements with the four other labor or-ganizationswere inferior to those embodied in Respond-ent's area contracts.1Claborn testified that he was not referring to a different picket sign,but merely was indicating that there would be other picketing at otherlocations659Analysis and ConclusionsSection 8(b)(7)(C) of the Act prohibits the picketing ofan employer by an uncertified labor organization with anobject of forcing or requiring an employer to recognizeor bargain with it where the picketing has been conduct-ed without the filing of a petition under Section 9(c)within a reasonable period of time, not to exceed 30 daysfrom the commencement of the picketing.The Respondent maintains that the picketing, of 2days' duration,was solely area standards picketing forthe purpose of protesting substandard working conditionswithinRespondent's jurisdiction, as evidenced by theplainmeaning of the picket sign language and the factthat Sequoia was paying its employees, represented byother labor organizations, less than the prevailing wagesand benefits which Respondent's members received forthe work of operating tower cranes, forklifts, and bob-cats.According to the Respondent, the record evidence isinsufficient to establish a recognitional or organizationalobjective encompassed within the provisions of Section8(b)(7)(C) of the Act. I do not agree. Rather, I find thatthe General Counsel has established by a preponderanceof the reliable evidence that the picketing had a recogni-tional objective.Thus, the Respondent admittedly hadsuch an objective in 1987; it requested that Dielman ap-proach Sequoia with new contract language in October1988 in aneffort to make it more attractive for Sequoiato enter into a collective-bargaining relationship with theRespondent; and 2 months later it engaged in picketingSequoia's projects. I credit Dielman's testimony, and findthat during their aforementioned October 1988 conversa-tion,Adams said "that if Sequoia Construction didn'tcome around, he would throw a picket line up." More-over, I credit the testimony of Clatterbuck, and find thathe was told by Business Agent Claborn on the first dayof the picketing that "[W]e have a good package for youthis time." In my view, absent any clear and crediblestatement by the Respondent to Sequoia's officials ex-pressing a contrary intent,2 the compelling record evi-dence mandates the conclusion that the Respondent'sdirect and indirect dealings with Sequoia were designedto establish a collective bargaining relationship.The General Counsel argues that the Board's decisioninJohn Deklewa & Sons,282 NLRB 1375 (1987), enfd.sub nom.IronWorkers v.NLRB,843 F.2d 770 (3d Cir.1988), is determinative of the issue herein and thatDeklewahas overturned the Board's earlier and long-standing determinationinLos Angeles Building TradesCouncil (Donald Schriver, Inc.),239NLRB 264, 269(1978). InDeklewathe Board- formulated new law re-garding thecontinuingrelationship between employersand unionswhich commenced upon the parties' enteringinto contracts permitted under Section 8(f) of the Act.The Board stated at 1386 that:2Adams testified that the Respondent was no longer interested in acollective-bargaining relationship with Sequoia and that he had made uphismind not to enter into such a relationship because prior experienceproved that Sequoia could not be trusted to honor its agreements 660DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDEven absent an election, upon the contract's expira-tion, the signatory union will enjoy no majority pre-sumption and either party may repudiate the 8(f) re-lationship.The signatory employer will be free, atall times, from any coerciveunionefforts, includingstrikesand picketing, to compel the negotiationand/or adoption of a successor agreement.According to the General Counsel, thislanguagemakes any recognitional picketing of an employer in theconstruction industry void ab initio and, as noted above,overturns the contrary determination inLos AngelesBuildingTradesCouncil (Donald Schriver, Inc.),supra,which specificallysanctionsrecognitional picketing for30 days for the purpose of obtainingan 8(f) contract.For the followingreasons,I find that the above-quotedportion of theDeklewadecision does not mandate theconclusion that the Respondent has violated the Act asalleged.Deklewadid not specifically involve Section 8(b)(7)(C)of the Act, and the Board did not specifically overruleitsdetermination inLos Angeles Building Trades Council(Donald Schriver, Inc.).Further, the Board is clearly discussing the relation-ship between a "signatory union" and "signatory em-ployer" upon the expiration of an 8(f) contract, and itsapparent prohibition of coercive strikes and picketingspecifically refers to a "successor agreement." In the in-stant case the Respondent and Sequoia have never beensignatory to any agreement and, as found herein, thepicketing by the Respondent was for the purpose of ob-taining aninitial8(f) agreement. I do not agree with therationaleof the Charging Party that this distinction lendsadded support for the finding of a violation on the basisthat if picketing for a successor 8(f) agreement is prohib-ited, picketing for an initial 8(f) agreement must, a for-tiori, be proscribed. Rather, it would appear that a labororganization, as a signatory party to an 8(f) agreement, isin a more favorable position to create a permanent 9(a)relationship; and the application of Section 8(b)(7)(C) ofthe Act to a labor organization seeking to establish sucha relationship by enabling it to picket for 30 days wouldhave the potential effect of providing a nonincumbentunion with a similar opportunity.Lastly, the Board does not defineits language "coer-cive union efforts, including strikes and picketing." It isnot unreasonable to conclude that the Board intendedsuch language to insure the viability of Section 8(b)(7)(C)with regard to the construction industry by permitting"noncoercive"3 picketing for up to 30 days, particularlyas the Board, at 1387, footnote 53 stated that:That is,nothing in this opinionismeant to suggestthat unions have less favored status with respect toconstruction industry employers than they possesswith regard to those outside the construction indus-try. [Emphasis supplied.]4On the basis of the foregoing,-5 I conclude that theGeneral Counsel has failed to establish that the Respond-ent has violated the Act as alleged.6CONCLUSIONS OF LAW1.Sequoia Construction Company is an employer en-gaged in commerce within the meaning of Section 2(2),(6), and (7) and Section 8(f) of the Act.2.The Respondent is a labor organization within themeaning of Section 2(5) of the Act.3.The Respondent has not violated the Act as alleged.On these findings of fact and conclusions of law andon the entire record, I issue the following recommend-ed7ORDERIt is ordered that the complaintisdismissed in its en-tirety.3 SeeMine Workers District 12 (Truax-Traer Coal),177 NLRB 213, 218(1969), enfd. 76 LRRM 2828 (7th Cir 1971),Retail Store Union District65(EasternCamera),141NLRB 991, 999 (1963).°While theBoard, in thisfootnote,isdiscussing an unrelated matter,nevertheless its all-inclusive language appears to be inconsistent with thetheory advanced by the General Counsel herein5See also the similar result reached by Administrative Law JudgeRichard Taphtz inLaborers Local 98 (Fisher Construction),296 NLRB1332 (1988)5As a result of the determination herein it appears unnecessary to dis-cuss the further arguments presented in the Respondent's extensive briefto the effect that the finding of a violation herein would be fundamental-lyunsound and inconsistent with the intended provisions of Sec8(b)(7)(C) of the Act7 If no exceptions are filed as provided by Sec 102 46 of the Board'sRules and Regulations,the findings,conclusions,and recommendedOrder shall, as provided in Sec 102.48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses